Broyles, C. J.
1. Under all the facts of the case (including the petition and the demurrer thereto, and the unexcepted to judgment overruling the demurrer), the failure of the judge to give the charge set forth in ground 4 of the amendment to the motion for a new trial was not error.
2. The remaining special ground of the motion for a new trial is not unqualifiedly approved by the trial judge, and that ground, therefore, *218under repeated rulings of the Supreme Court and of this court, can not be considered.
Decided October 8, 1930.
J. Q-. B. Erwin, for plaintiff in error.
Joseph M. Lang, Y. A. Henderson, contra.
3. The verdict (a second verdict in favor of'the plaintiff) was authorized by the evidence,- and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke cmd Bloodworth, JJ., concur.